NUMBER
13-10-00333-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
MATTHEW RIOS,                                                                           Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 

 
                            On
appeal from the 24th District Court 
of De Witt County,
Texas.
 

 
                               MEMORANDUM
OPINION
 
Before Justices Yañez, Garza, and
Benavides
Memorandum Opinion
Per Curiam
 
Appellant,
Matthew Rios, attempts to appeal his conviction for manslaughter.  The trial
court has certified that this Ais a plea-bargain case, and the
defendant has NO right of appeal.@  See Tex. R. App. P. 25.2(a)(2).




On
June 18, 2010, this Court notified appellant=s
counsel of the trial court=s certification and ordered counsel
to: (1) review the record; (2) determine whether appellant has a right to
appeal; and (3) forward to this Court, by letter, counsel=s findings as to whether appellant has a right to appeal,
or, alternatively, advise this Court as to the existence of any amended
certification.
Upon
suggestion of death of appellant’s attorney, Lawrence D. Elliott, the Court
abated the appeal and remanded the cause to the trial court for further
proceedings.   The trial court conducted a hearing on August 19, 2010 and made
a finding that the appellant made a knowing waiver of his right to appeal and
has no right of appeal.
The
Texas Rules of Appellate Procedure provide that an appeal must be dismissed if
the trial court=s certification does not show that the
defendant has the right of appeal.  Tex.
R. App. P. 25.2(d); see Tex.
R. App. P. 37.1, 44.3, 44.4.  Accordingly, this appeal is DISMISSED.  
 
PER
CURIAM
Do not publish.  
Tex. R. App.
P. 47.2(b).
 
Delivered and filed the 
21st day of October, 2010.